TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00351-CV



                                    In re Johnathan Johnson


                          ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Johnathan Johnson filed a pro se petition for writ of habeas corpus alleging that he

is being held in violation of his constitutional rights. However, Johnson has not provided proof as

required by the rules of appellate procedure that he is being restrained or of any order complained

of. See Tex. R. App. P. 52.3(k)(1); see also In re Johnson, No. 03-15-00682-CV, 2015 Tex. App.

LEXIS 11863 (Tex. App.—Austin Nov. 19, 2015, orig. proceeding). We also note that this Court

does not have jurisdiction over the original post-conviction habeas process because such jurisdiction

is vested in the Court of Criminal Appeals. See Padieu v. Court of Appeals of Tex., Fifth Dist.,

392 S.W.3d 115, 117 (Tex. Crim. App. 2013); see also Tex. Code Crim. Proc. art. 11.07. We deny

the request for relief.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: May 27, 2016